70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Niecy CHANEY, Petitioner-Appellant,v.Phillip WISE, Warden, Alderson Federal Prison Camp, WestVirginia;  United States Parole Commission,Respondents-Appellees.
No. 95-6714.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 7, 1995.Decided:  November 30, 1995.

C. Cooper Fulton, Federal Public Defender's Office, Charleston, WV, for Appellant.  Michael Lee Keller, Office of the United States Attorney, Charleston, WV, for Appellees.
Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 28 U.S.C. Sec. 2241 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Chaney v. Wise, No. CA-94-1069-1 (S.D.W.Va. Apr. 25, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED